DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 23, 2020 and June 23, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-9, 12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2011/0038458 to Spahn (hereinafter Spahn).
Regarding independent claim 1, Spahn discloses a method (Fig. 3; abstract, “A method for enhanced visualization of objects in interventional angiographic examinations is provided.”) comprising:
generating a background mask as a function of at least one background image, wherein the at least one background image includes a blood vessel of interest (Fig. 3, paragraphs 0018, 0065, discloses a native image 10  which includes anatomy only i.e. a vascular tree;
generating a contrast mask as a function of at least one contrast image, wherein the at least one contrast image includes a contrast agent within the blood vessel of interest (Fig. 3, image 11; paragraph 0065, “the mask image 11 from at least one native image from the fill phase in which the vascular tree 12 is filled with contrast agent”);
receiving a guidewire image, wherein the guidewire image includes a guidewire within the blood vessel of interest (Fig. 3, image 27; paragraph 0065, “a native image series 13 in which an object 14, a wire for example, is moved in the vascular tree 12 under fluoroscopy.”; “subtraction image 27 is obtained in which only the object 14 (i.e., guidewire) can be distinguished”);
generating a roadmap image as a function of the background mask, the contrast mask, and the guidewire image, wherein the roadmap image includes the blood vessel of interest, and the guidewire (paragraph 0066, “such that a first subtraction image 22 is obtained in which only the vascular tree 12 can be distinguished. In a subsequent first image processing step 23 the visibility of the vascular tree 12 is improved such that an optimal vessel image 24 is obtained.;” paragraph 0067, “By this means a second subtraction image 27 is obtained in which only the object 14 can be distinguished. In a following second image processing step 28 the visibility of the object 14 is improved such that at least one optimal object image 29 is obtained.;” Fig. 3, images 33; paragraph 0068, “The vessel image 24 and the object image 29 are subtracted in a third subtraction stage 30 and in a third addition stage 26 a constant K for setting the mean grayscale value is added to the result, which constant can be different from the other constants K, such that optimal roadmap images 33 are obtained as a subtraction series.” Note: roadmap images 33 are derived as a function of background mask 10, contrast mask 11, and guidewire images 27 as illustrated in Fig. 3 and described); and
outputting the roadmap image to a display (paragraph 0079, “The resulting roadmap image 33 R(x,y) is finally processed further, for example by enhancing the contrast, increasing the sharpness and/or suppressing noise, and displayed.”).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Additionally, Spahn further discloses wherein the roadmap image is a live image (paragraph 0002, “The invention relates to a method for enhanced visualization of objects during interventional angiographic examinations…” i.e., a live visualization of images; see also paragraph 0018, “and a native image series 13 in which an object 14, a wire for example, is moved in the vascular tree 12 under fluoroscopy.”) 
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Spahn further discloses wherein the guidewire and the blood vessel of interest contrast from one another in the roadmap image (Figure 3, element 12 (blood vessel) and 14 (guidewire) are both seen as separate contrasts in the roadmap image series (33)).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Spahn further discloses wherein the contrast agent is carbon dioxide (paragraph 0072, “If, on the other hand, the vessel is filled with CO2”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Spahn further discloses wherein the guidewire image is a live image (paragraph 0002, “The invention relates to a method for enhanced visualization of objects during interventional angiographic examinations…” i.e., a live visualization of images; see also paragraph 0018, “and a native image series 13 in which an object 14, a wire for example, is moved in the vascular tree 12 under fluoroscopy.”).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein. Additionally, Spahn further discloses wherein an X-ray angiographic imaging device (Figure 1) generate the at least one background image, the at least one contrast image, and the guidewire images (paragraph 0049; paragraph 0065; see claim 1).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein. Additionally, Spahn further discloses wherein the X-ray angiographic imaging device generates a plurality of background images (paragraph 0018, “a pure native image 10 (anatomy only);” paragraph 0031, “In order to improve the visibility of wires, catheters, coils, etc. all three available images or image series are used;” image series is read as a plurality of images) and a plurality of contrast images that include the blood vessel of interest (paragraph 0018, “native image from the fill phase in which the vascular tree 12 is filled with contrast agent;” paragraph 0031, “In order to improve the visibility of wires, catheters, coils, etc. all three available images or image series are used;” image series is read as a plurality of images), and wherein the plurality of background images includes neither the guidewire nor the contrast agent (paragraph 0018, “a pure native image 10 (anatomy only);” anatomy only, is read as not including a guidewire or contrast agent).
Regarding independent claim 12, the rejection of claim 1 applies directly. Additionally, Spahn discloses a system (paragraph 0049, “an angiographic X-ray system”) comprising:
an X-ray imaging device (paragraph 0049, “an angiographic X-ray system”);
a processor (paragraph 0008, “a system control unit 7”); and
a computer readable storage medium in communication with the processor, wherein the processor executes computer readable instructions stored in the computer readable storage medium (paragraph 0049, “having storage means;” paragraph 0008, “an image system 8 which receives and processes the image signals of the X-ray image detector 4;” processing image signals is performed with computer readable programs).
Regarding dependent claim 14, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claims 4 and 7 apply directly. 
Regarding dependent claim 15, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 
Regarding dependent claim 16, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 
Regarding independent claim 18, the rejection of claim 1 applies directly. Additionally, Spahn discloses a computer readable storage medium with computer readable instructions (paragraph 0008, “an image system 8 which receives and processes the image signals of the X-ray image detector 4;” processing image signals is performed with computer readable programs).
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Additionally, the rejection of claim 6 applies directly. 
Regarding dependent claim 20, the rejection of claim 19 is incorporated herein. Additionally, the rejection of claim 5 applies directly. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 10, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahn as applied to claims 1, and 12 respectively above, and further in view of U.S. Publication No. 2016/0228084 to Nempont et al. (hereinafter Nempont). 
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Spahn fails to explicitly disclose further comprising: linearizing the background mask, the contrast mask and the guidewire image; and
generating the roadmap image as a function of the linearized background mask, the linearized contrast mask, and the linearized guidewire image.
However, Nempont discloses further comprising: linearizing the background mask, the contrast mask and the guidewire image (paragraph 0050, “The subtraction of the first x-ray image 21 from the second x-ray image 23 may take place in the x-ray absorption domain.”; “applying a logarithmic function”3 i.e., linear function); and
generating the roadmap image as a function of the linearized background mask, the linearized contrast mask, and the linearized guidewire image (paragraph 0016, “Furthermore, subtracting may comprise applying the logarithmic function to the image pixel values, forming the difference of the pixel values of the first and the second x-ray images and applying the exponential function to the result. By subtracting the images, background structures such as bones are removed from the subtraction result.”  Note: the subtraction result is the roadmap image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nempont in order to automatically generate roadmapping for endovascular interventions (abstract).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein. Additionally, Nempont in the combination further discloses wherein the linearizing is a logarithmic operation (paragraph 0050, “Therein, subtracting may comprise applying the logarithmic function to the image pixel values, forming the difference of the pixel values of the first and the second x-ray images and applying the exponential function to the result.”).
Regarding dependent claim 10, the rejection of claim 2 is incorporated herein. Additionally, Spahn in the combination further discloses wherein generating the roadmap comprises: 
subtracting the linearized background mask from the linearized contrast mask (Figure 3, element 20); and
subtracting the linearized background mask from the linearized guidewire image (Figure 3, element 25).
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the rejection of claim 2 applies directly.  
Regarding dependent claim 17, the rejection of claim 13 is incorporated herein. Additionally, the rejection of claim 10 applies directly.  

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Spahn further in view of Nempont as applied to claim 10 above, and further in view of U.S. Publication No. 2020/0020100 to Kyriakou (hereinafter Kyriakou). 
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein.  Spahn and Nempont in the combination as a whole fail to explicitly disclose further comprising: generating the roadmap as a function of a weighting factor, wherein the weighting factor is determined as a function of a patient parameter.
However, Kyriakou discloses further comprising: generating the roadmap as a function of a weighting factor, wherein the weighting factor is determined as a function of a patient parameter (abstract, “An overall weighting image is generated by combining the first and the second weighting images with one another and/or a region of interest determined using the overall weighting image are then provided as input data for an image processing algorithm”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kyriakou in order to generate a weighted roadmap automatically for an anatomical image (abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Publication No. 2015/0196260 to Lee et al. discloses a method of overlapping x-ray and fluoroscopy images. 
U.S. Publication No. 2009/0180591 to Baumgart discloses allowing a user to change an x-ray table or detection position during angiographic roadmapping

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668     

/VU LE/Supervisory Patent Examiner, Art Unit 2668